     Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 1 of 14 PageID: 1



      Alexander G. Cabeceiras, Esq.
      Derek Smith Law Group, PLLC
      Attorneys for Plaintiff
      One Penn Plaza, Suite 4905
      New York, New York 10119
      T: (212) 587-0760
      F: (212) 587-4169


                                    UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY
      -------------------------------------------------------X
      BRANDIE BOOKHART,
                                                               Civil Docket No.: 2:20-cv-1136

                                        Plaintiff,

              -against-

                                                                 COMPLAINT
      THE BOARD OF TRUSTEES OF
      BERGEN COUNTY COMMUNITY
      COLLEGE, BERGEN COUNTY
      COMMUNITY COLLEGE,
      BRIAN AGNEW,
      GWENDOLYN HAREWOOD,

                                        Defendants.              Plaintiff Demands a
                                                                 Trial by Jury

      -------------------------------------------------------X


              Plaintiff, BRANDIE BOOKHART by and through her attorneys, DEREK SMITH

      LAW GROUP, PLLC, hereby complains against Defendants as follows:

                                           NATURE OF THE CASE

1.    Plaintiff BRANDIE BOOKHART brings this action pursuant to Title VII of the Civil Rights

      Act of 1964, as codified, 42 U.S.C. § § 2000e to 2000e-17 (amended in 1972, 1978 and by

      the Civil Rights Act of 1991, Pub. L. No. 102-166 [“Title VII”]), New Jersey State Law, and

      New Jersey common law, and seeks declaratory relief and damages to redress the injuries
     Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 2 of 14 PageID: 2



      Plaintiff has suffered as a result of sex discrimination, hostile work environment and

      retaliation at the hands of the Defendants.

                                 JURISDICTION AND VENUE

2.    This Court has jurisdiction based on 42 U.S.C § 2000e-5(f)(3) and 28 U.S.C §§ 1331 and

      1343 and supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367.

3.    Plaintiff has satisfied all administrative prerequisites and is filing this action within ninety

      (90) days of receiving her Right to Sue Letter pursuant to 29 CFR § 1601.28.

4.    Venue is proper in this District is proper pursuant to 28 U.S.C § 1391 (b) because events or

      omossions which gave rise to the claims asserted herein occurred within this Court’s

      jurisdiction.

                                            PARTIES

5.    At all times material, Plaintiff, BRANDIE BOOKHART (“Plaintiff” or “BOOKHART”),

      was and is an individual female who is a resident of the State of New Jersey, County of Essex.

6.    At all times material, The Board of Trustees of Bergen Community College and Bergen

      Community College, a county college organized under N.J.S.A. 18A:64A-1 et seq.,

      (hereinafter collectively referred to as “BCC”) are and was an educational institution

      located in Bergen County, New Jersey, receiving Federal financial assistance.

7.    At all times material, Defendant BRIAN AGNEW (“AGNEW”) was and is an Executive

      Vice President at BCC and held supervisory authority over Plaintiff, controlling various

      tangible aspects of her employment, including the ability to hire, discipline and fire Plaintiff.

8.    At all times material, Defendant GWENDOLYN HAREWOOD (“HAREWOOD”), was and

      is a Human Resources Manager at BCC and held supervisory authority over Plaintiff,

      controlling various tangible aspects of her employment, including the ability to hire,

      discipline and fire Plaintiff.
      Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 3 of 14 PageID: 3



                                          STATEMENT OF FACTS

9.     At all times material, BCC employed Plaintiff.

10.    In or around January of 2019, BCC hired AGNEW as an Executive Vice President.

11.    Upon information and belief, at the time of hiring AGNEW, BCC knew or should have

       known AGNEW was a particular danger to women in the workplace.

12.    Upon information and belief, BCC failed to, or knew, or should have known, AGNEW’s

       employment history at other educational institutions.

13.    At all times material, BCC failed to implement an adequate venting process for new

       employees and/or managers.

14.    At all times material, AGNEW was “second in command” at BCC, reporting only to BCC’s

       President MICHAEL D. REDMOND (“REDMOND”).

15.    At all times material, AGNEW was and is a proxy and/or alter ego of BCC.

16.    At all times material, AGNEW was Plaintiff’s supervisor, holding authority to dictate

       Plaintiff’s daily work activities, hire Plaintiff, or fire Plaintiff.

17.    In or around February of 2019, AGNEW entered Plaintiff’s office and shut the door. Within,

       AGNEW asked Plaintiff whether Plaintiff’s marriage was hard. Plaintiff quickly changed

       topics. Plaintiff was uncomfortable with AGNEW’s personal questions.

18.    Plaintiff then told AGNEW that another institution had reached out to her for a phone

       interview. AGNEW responded, “I thought you were going to tell me you are secretly in love

       with me.” Again, AGNEW’s comments made Plaintiff extremely uncomfortable.

19.    In or around March of 2019, AGNEW again entered Plaintiff’s office and shut the door.

       Within, AGNEW repeatedly ask Plaintiff if he could trust her. AGNEW also asked Plaintiff

       if he can trust BCC’s Executive Assistant DRORIT BECKMAN. Plaintiff was confused and

       intimidated by AGNEW’s on-going emphasis on who he could “trust” in the workplace.
      Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 4 of 14 PageID: 4



20.    In or around March of 2019, AGNEW again entered Plaintiff’s office and shut the door.

       Within AGNEW expressed to Plaintiff that he wished he had a “safe space” at work and

       could, again, trust someone at BCC.

21.    At all times material, during AGNEW’s attempt to groom Plaintiff into someone he could

       “trust,” AGNEW was firing BCC employees.

22.    On or about March 21, 2019, Defendants terminated WALDON HAGAN.

23.    In or around March of 2019, AGNEW demanded Plaintiff come into his office. Once inside,

       AGNEW shut the door behind Plaintiff. AGNEW then said to Plaintiff, among other things,

       “I need to figure out what to do with you.” AGNEW then told Plaintiff she needs to figure

       out “where you want to go in your career.” Plaintiff was intimidated and feared AGNEW

       would terminate her.

24.    In or around April of 2019, AGNEW, in a closed-door meeting in BCC’s board room, again

       told Plaintiff he needed to “figure out” what to do with Plaintiff.

25.    On or about April 11, 2019, Defendants terminated COREY ATKINSON.

26.    In or around May of 2019, AGNEW outfitted his office and conference room to be sound

       proof.

27.    In or around May of 2019, AGNEW entered Plaintiff’s office and shut the door. AGNEW

       began the conversation in a professional manner. AGNEW then stood up at the front of

       Plaintiff’s desk and said “I want to kiss you.” Plaintiff was caught off guard. Plaintiff

       immediately change the subject.

28.    In or around May of 2019, AGNEW repeatedly would tell Plaintiff, among other things, “I

       don’t know what to do with you.” Plaintiff was in fear that because she did not comply with

       AGNEW’s desire to kiss her and discuss personal matters, he would terminate her.

29.    In or around June of 2019, Plaintiff was working late. Plaintiff went into AGNEW’s office
      Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 5 of 14 PageID: 5



       to discuss work related topics. AGNEW then invited Plaintiff to continue the work related

       discussion over dinner at nearby Bar Louie. Plaintiff agreed.

30.    At Bar Louie, Plaintiff discussed how over-worked Plaintiff had been, different committees

       she was on, the hiring of new employees, and other work related topics that Plaintiff was

       interested in.

31.    AGNEW then told Plaintiff, “Let’s play 20 questions!” AGNEW then began to ask Plaintiff

       a series of questions, some of which were sexual. AGNEW’s questions included, but were

       not limited to, “have you ever cheated on your husband,” “what’s your favorite sex position,”

       “do you find other men on campus attractive,” “have you ever messed around with anyone

       else at the college,” “do you find me attractive” and “can I trust you?”

32.    Plaintiff, fearing for her job, reluctantly answered. After the game was over, Plaintiff became

       upset and asked to return to the office. AGNEW agreed.

33.    That evening, back at BCC, AGNEW told Plaintiff to “protect” him. AGNEW told Plaintiff

       he needs to feel safe. AGNEW instructed Plaintiff not to “fuck [him] over.”

34.    In or around June of 2019, BCC terminated Executive Director of Finance VICTOR

       ANAYA. As a result, AGNEW took ANAYA’s secretary.

35.    In or around June through July of 2019, AGNEW repeatedly asked Plaintiff to meet with him

       on Fridays and weekends, outside of work. Plaintiff repeatedly declined any and all

       invitations to meet AGNEW outside of work or on her days off.

36.    In or around July of 2019, Plaintiff went on vacation. Plaintiff alerted everyone at BCC she

       would be on vacation, including AGNEW.

37.    On or about July 9, 2019, AGNEW texted Plaintiff twice, despite knowing she was on

       vacation.

38.    Upon returning from vacation, in or around July of 2019, AGNEW entered Plaintiff’s office
      Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 6 of 14 PageID: 6



       and shut the door. AGNEW then told Plaintiff he misses her. Plaintiff asked AGNEW, “What

       exactly do you mean?” AGNEW stumbled over his words and did not give Plaintiff a direct

       answer.

39.    As a result of AGNEW’s continued harassment and threats of job security, Plaintiff became

       increasing emotionally distressed.

40.    On or about July 14, 2019, due to stress from Defendants, Plaintiff was forced to drop out of

       the New Jersey Department of Education State work group.

41.    On or about September 5, 2019, BCC’s Human Resource Manager GWENDOLYN

       HAREWOOD (“HAREWOOD”) demanded Plaintiff come into her office. Within,

       HAREWOOD began to reprimand Plaintiff because of Plaintiff’s bra color. HAREWOOD

       took issue with the fact that a red bra strap could be seen on top of Plaintiff’s shoulder if

       Plaintiff removed her scarf and sweater. Four times, while reprimanding Plaintiff,

       HAREWOOD demanded to know what Plaintiff’s bra size was. Plaintiff felt uncomfortable

       giving her bra size to HAREWOOD and refused to do so.

42.    HAREWOOD then began to ask Plaintiff about her personal life. HAREWOOD asked

       Plaintiff, among other things, if her husband had a job and how much money Plaintiff’s

       husband made. Plaintiff left HAREWOOD’s office upset.

43.    On the same day, while leaving BCC, AGNEW told Plaintiff that he “heard things” about

       Plaintiff—assumingly alluding to the conversation Plaintiff had with HAREWOOD.

       AGNEW then blew kisses at Plaintiff as she walked away.

44.    On or about September 13, 2019, Plaintiff had what felt like a panic attack at work. She was

       crying, distraught, and could not concentrate. BCC’s Assistant Director of HR YVETTE

       AVILES (“AVILES”) saw Plaintiff upset and asked her what was wrong. Plaintiff relayed to

       AVILES that AGNEW was trying to terminate her.
      Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 7 of 14 PageID: 7



45.    On or about September 16 and 17, 2019, due to symptoms of depression and anxiety, Plaintiff

       took sick days.

46.    In or around September of 2019, BCC’s KAROLINA WOLFE (“WOLFE”) noticed Plaintiff

       was distraught at her desk. WOLFE asked “what’s wrong with you?” Plaintiff could hardly

       speak. The two decided to go for a walk outside. Outside, Plaintiff disclosed to WOLFE that

       AGNEW had been inappropriate with her. WOLFE, shocked, responded, “me too.”

47.    Plaintiff was shocked other women in the office were being subject to the same unwanted

       sexual comments and conduct.

48.    On or about September 19, 2019, AGNEW entered Plaintiff’s office and again shut her door.

       AGNEW told Plaintiff that he spoke to Plaintiff’s friend about a job opportunity. Cryptically,

       AGNEW told Plaintiff he would not tell her who the friend was, as it would “be very bad.”

       Plaintiff was confused. AGNEW then told Plaintiff “you’re doing a great job but you’re not

       protecting [BCC].” Plaintiff was again confused and feared she would be terminated for “not

       protecting” BCC.

49.    In or around September of 2019, AGNEW offered to take Plaintiff and NALAH CLARK to

       lunch. Plaintiff accepted. At lunch, AGNEW talked about wearing a speedo. He then picked

       up his phone and told Plaintiff to “look at this.” Plaintiff, believing AGNEW was showing a

       picture of him in a speedo, asked him to stop and looked away. AGNEW continued to try

       and force the phone in front of Plaintiff’s face. Plaintiff continued to turn away and begged

       AGNEW to stop.

50.    In or around late September of 2019, HAREWOOD demanded Plaintiff come into her office.

       Within, HAREWOOD told Plaintiff she would “have more respect” for Plaintiff if Plaintiff

       declined lunch with AGNEW in the future. Plaintiff was confused by HAREWOOD’s

       comment.
      Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 8 of 14 PageID: 8



51.    In or around late September of 2019, as a result of the severe emotional distress, on-going

       panic attacks, and emotional break-downs at work, Plaintiff had to remove herself from

       teaching her Friday evening class.

52.    In or around early October of 2019, HAREWOOD entered Plaintiff’s office. HAREWOOD

       demanded Plaintiff pull her shirt up. Plaintiff refused. Plaintiff was shocked at

       HAREWOOD’s behavior.

53.    On the same day, AGNEW entered Plaintiff’s office. AGNEW asked Plaintiff if she was

       ignoring him. AGNEW then began to brag about his weight loss and moved his jacket to

       show Plaintiff his waist line. Plaintiff asked him to “stop” as she had a headache and did not

       want to speak. AGNEW then demanded Plaintiff “make time” for him. AGNEW told

       Plaintiff to call him at night, mornings, or any time she wanted.

54.    On or about October 7, 2019, BCC constructively terminated Plaintiff due to Defendant

       AGNEW’s sexual harassment.

55.    That same day, AGNEW entered Plaintiff’s office. AGNEW told Plaintiff he was going to

       miss her. AGNEW then asked Plaintiff to go out to dinner to “mourn” the fact that Plaintiff

       was constructively terminated. Plaintiff declined. AGNEW then demanded Plaintiff “come

       here.” AGNEW then grabbed Plaintiff and held Plaintiff’s head close to his chest. Plaintiff

       was extremely uncomfortable by the prolonged hug and head grab.

56.    On or about October 8, 2019, HAREWOOD interrogated Plaintiff on her reason for leaving

       BCC. HAREWOOD asked Plaintiff “Is there something I should know that could harm the

       college?” Plaintiff told HAREWOOD, “I don’t want to talk about it. I left because stuff goes

       on here that doesn’t sit right with me, it’s effecting my health.” HAREWOOD continued to

       inquire, “Well, what is it? Is it something I did?” Plaintiff, upset, simply told HAREWOOD

       “it’s everything” and that she was not emotionally able to speak about it.
      Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 9 of 14 PageID: 9



57.    On or about October 14, 2019, Plaintiff informed BCC’s President REDMOND about

       AGNEW’s sexual harassment.

58.    Thereafter, REDMON, NANCY ADIS, and RICHARD COMERFORD met with Plaintiff.

59.    On or about October 15, 2019, AGNEW went around BCC’s office telling employees that

       Plaintiff was “fucked up” and that “taking people down is [Plaintiff’s] M.O.”

60.    On or about October 16, 2019, AGNEW called RICHARD COMERFORD. AGNEW told

       COMERFORD that “the situation is bullshit” and threatened that there is going to be

       “trouble.” COMERFORD told Plaintiff. Plaintiff was and is in fear for her safety.

61.    In or around October of 2019, AGNEW attempted to coach witnesses in BCC’s investigation

       into AGNEW’s behavior. AGNEW purposefully and intentionally intimidated DRORIT

       BECKMAN and MONICA RODRIQUEZ.

62.    Upon information and belief, AGNEW has demonstrated his particular unfitness and

       dangerous attributes by repeatedly and maliciously subjecting multiple BCC employees to

       unwanted sexual harassment.

63.    At all times material BCC knew, should have known, or had reason to know of AGNEW’s

       danger toward BCC employees.

64.    As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff suffered and

       continues to suffer from anxiety and severe emotional distress.

65.    As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff has been

       diagnosed with anxiety and is treating to combat her symptoms.

66.    Because of the acts and conduct complained of herein, Plaintiff has suffered and will continue

       to suffer the loss of income, bonuses, benefits and other compensation which such

       employment entails. Plaintiff has also suffered pecuniary losses, emotional pain, suffering,

       inconvenience, loss of enjoyment of life, and other non-pecuniary losses.
      Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 10 of 14 PageID: 10



67.     As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

        knowledge of the law, Plaintiff demands Punitive Damages against Defendants.

68.     The above are just some of the examples of unlawful discrimination and retaliation to which

        the Defendants subjected the Plaintiff on a frequent and ongoing basis throughout Plaintiff’s

        employment.

69.     Plaintiff claims a continuous practice of discrimination and claims a continuing violations

        and makes all claims herein under the continuing violations doctrine.

70.     Plaintiff claims that Defendants discriminated against and constructively terminated Plaintiff

        because of her sex and because she complained or opposed the unlawful conduct of

        Defendants.

                                    AS A FIRST CAUSE OF ACTION
                                 DISCRIMINATION UNDER TITLE VII
                                   [Not Against Individual Defendants]


71.     Plaintiff repeats and realleges each and every allegation made in the above paragraph of this

        complaint.

72.     Title VII states in relevant part as follows:

        “(a) Employer practices:

        It shall be an unlawful employment practice for an employer:

           (1) to fail or refuse to hire or to discharge any individual, or otherwise
               to discriminate against any individual with respect to his compensation,
               terms, conditions or privileges of employment, because of such
               individual’s race, color, religion, sex, or national origin.”

73.     This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

        Rights Act 1964, 42 U.S.C. Section(s) 2000e et seq. as amended, for relief based upon the

        unlawful employment practices of the above named Defendants. Plaintiff complains of

        Defendants’ violation of Title VII’s prohibition against discrimination in employment based,
      Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 11 of 14 PageID: 11



        in whole or in part, upon an employee’s gender.

74.     Defendants engaged in unlawful employment practices prohibited by 42 U.S.C 2000e et seq.,

        by constructively terminating and otherwise discriminating against Plaintiff as set forth

        herein because of Plaintiff’s sex.



                           AS A SECOND CAUSE OF ACTION FOR
                             RETALIATION UNDER TITLE VII
                              [Not Against Individual Defendants]

75.     Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

        complaint.

76.     Title VII of the Civil Rights of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that it shall

        be unlawful employment practice for an employer: “(1) to… discriminate against any of his

        employees… because she has opposed any practices made an unlawful employment practice

        by this subchapter, or because she has made a charge, testified, assisted or participated in any

        manner in an investigation, proceeding, or hearing under this subchapter,”

77.     Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. 2000e seq.

        by discriminating against Plaintiff with respect to the terms, condition or privileges of

        employment because of her opposition to the lawful employment practices of Defendants.



                             AS A THIRD CAUSE OF ACTION FOR
                                  DISCRIMINATION UNDER
                                  NEW JERSEY STATE LAW

78.     Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

        complaint as if set forth herein more fully length.

79.     New Jersey Law Against Discrimination (“LAD”) (N.J. Stat. Ann. § 10:5-12) provides that

        “It shall be an unlawful employment practice, or, as the case may be, an unlawful
      Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 12 of 14 PageID: 12



        discrimination… For an employer, because of the race, creed, color, national origin,

        nationality, ancestry, age, sex … to refuse to hire or employ or to bar or to discharge or

        require to retire, unless justified by lawful considerations other than age, from employment

        such individual or to discriminate against such individual in compensation or in terms,

        conditions or privileges of employment.”

80.     Defendants violated the section cited herein by constructively terminating and otherwise

        discriminating against Plaintiff as set forth herein because of Plaintiff’s sex.



                            AS A FOURTH CAUSE OF ACTION FOR
                                   RETALIATION UNDER
                                  NEW JERSEY STATE LAW


81.     Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

        complaint as if set forth herein more fully at length.

82.     New Jersey LAD (N.J. Stat. Ann. § 10:5-12 (d)) provides that it shall be unlawful for “any

        person to take reprisals against any person because that person has opposed any practices or

        acts forbidden under this act or because that person has filed a complaint, testified or assisted

        in any proceeding under this act or to coerce, intimidate, threaten or interfere with any person

        in the exercise or enjoyment of, or on account of that person having aided or encouraged any

        other person in the exercise or enjoyment of, any right granted or protected by this act.”

83.     Defendants violated the section cited herein by unlawfully retaliating against Plaintiff for

        opposing practices and acts forbidden under New Jersey LAD § 10:5-12.

                             AS A FIFTH CAUSE OF ACTION FOR
                                AIDING & ABETTING UNDER
                                  NEW JERSEY STATE LAW


84.     Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this
      Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 13 of 14 PageID: 13



        complaint as if set forth herein more fully at length.

85.     New Jersey LAS (N.J. Stat. Ann. § 10:5-12 (e)) provides that it shall be unlawful for “any

        person, whether an employer or an employee or not, to aid, abet, incite, compel or coerce the

        doing of any of the acts forbidden under this act, or attempt to do so.”

86.     Defendants violated the section cited herein as set forth.

                                AS A SIXTH CAUSE OF ACTION
                                  NEGLIGENT RETENTION

87.     Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

        complaint as if set forth herein more fully at length.

88.     Under New Jersey law, negligent hiring or retention cause of action has two elements: (1)

        that the employer knew or had reason to know of the particular unfitness, incompetence or

        dangerous attributes of the employee and could reasonably have foreseen that such qualities

        created a risk of harm to other persons, and (2) that through the employer's negligence, the

        employee's incompetence, unfitness, or dangerous characteristics proximately caused the

        injury.

89.     Defendants BCC knew or should have known of Defendant AGNEW’s dangerous attributes.

90.     Because of BCC’s negligent hiring process, negligent oversight, and negligent retention,

        Plaintiff, and other women at BCC, suffered damages.



                  WHEREFORE, Plaintiff respectfully requests a judgment against all Defendants,

        jointly and severally, in an amount to be determined at the time of trial plus interest, punitive

        damages, attorneys’ fees, costs, and disbursements of action; and for such other relief as the

        Court deems just and proper.
Case 2:20-cv-01136-MCA-MAH Document 1 Filed 01/31/20 Page 14 of 14 PageID: 14



                                         JURY DEMAND

  Plaintiff demands a jury trial on all issues to be tried.



  Dated: January 31, 2020
         New York, New York


                                                 Respectfully Submitted,

                                                 DEREK SMITH LAW GROUP, PLLC

                                                 /s/Alexander G. Cabeceiras
                                                 Alexander G. Cabeceiras, Esq.
                                                 One Penn Plaza, Suite 4905
                                                 New York, NY 10119
